Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-23-2009

Elen Minasyan v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-1813




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Elen Minasyan v. Atty Gen USA" (2009). 2009 Decisions. Paper 1833.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1833


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                            NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                    No. 08-1813
                                    ___________

                                 ELEN MINASYAN,
                                          Petitioner

                                          v.

                ATTORNEY GENERAL OF THE UNITED STATES,
                                       Respondent
                       __________________________

                       Petition for Review of an Order of the
                        United States Department of Justice
                           Board of Immigration Appeals
                             (Agency No. A99-074-400)
                    Immigration Judge: Honorable Henry S. Dogin
                          __________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 February 11, 2009

      Before: RENDELL, GREENBERG and VAN ANTWERPEN, Circuit Judges

                              (Filed: February 23, 2009)
                                     ___________

                             OPINION OF THE COURT
                                  ___________

PER CURIAM

      Elen Minasyan seeks review of a final order of removal. We will deny the petition

for review.
       Minasyan, a native and citizen of Armenia, entered the United States on June 22,

2004, on a B-2 non-immigrant visa, which expired on December 21, 2004. Minasyan

overstayed and was served with Notice to Appear on August 3, 2005. She conceded

removability and applied for political asylum, withholding of removal, relief under the

Convention Against Torture (“CAT”) and voluntary departure as an alternative to

removal.

       Minasyan testified that she met a member of the Respublica Party, Gohar

Khachtryan, through her university. On October 30, 1999, she participated in a

demonstration, and university officials subsequently warned her not to participate. In

2000, Minasyan was elected to lead a student political group dedicated to democracy and

constitutional rights. On May 14, 2002, Minasyan participated in another demonstration

to demand then-President Kocharian’s resignation. The university again warned her

about participating in political demonstrations. The university prevented Minasyan from

taking her exams on time, which caused her to lose her stipend. In February 2003,

Minasyan assisted in monitoring the Armenian presidential elections through an

organization known as This is Your Choice. She reported various irregularities, but the

authorities dismissed her report, and an unnamed individual threatened her. Minasyan

testified that in March 2004, Minasyan’s boyfriend, Arthur, either videotaped or

photographed acts of police brutality during a political demonstration. Arthur was

arrested on April 9, 2004, but Minasyan was not. She testified that, after Arthur’s arrest,



                                             2
she was fired from her job as a translator for the governing party. Minasyan testified that

in May 2004, two security guards issued her a notice to appear; they threatened her and

questioned her regarding Arthur’s videotape. On June 10, 2004, military men greeted her

at her uncle’s home and demanded identification. The men threatened her, took her into

custody and hit her. Her captors released her after she signed a blank sheet of paper. She

then escaped to the United States.

       After reviewing the evidence, the IJ concluded that Minasyan was not credible and

that she had failed to corroborate her claims. Accordingly, the IJ denied relief on all

claims. The BIA affirmed without opinion, and Minasyan filed this timely petition for

review. On appeal, Minasyan challenges the IJ’s adverse credibility determination,

asserts that the allegedly deficient translation at her hearing and summary dismissal by the

BIA violated due process, and contends that she is entitled to relief under CAT.

       We have jurisdiction to review a final order of removal of the BIA under 8 U.S.C.

§ 1252(a)(1). Abdulai v. Ashcroft, 239 F.3d 542, 547 (3d Cir. 2001). When the BIA

affirms the IJ’s decision without opinion, we review the decision of the IJ. Dia v.

Ashcroft, 353 F.3d 228, 245 (3d Cir. 2003) (en banc). We review the IJ’s factual findings

for substantial evidence. Briseno-Flores v. Att’y Gen., 492 F.3d 226, 228 (3d Cir. 2007).

We will uphold an adverse credibility determination unless “any reasonable adjudicator

would be compelled to conclude to the contrary.” Kaita v. Att’y Gen., 522 F.3d 288, 296

(3d Cir. 2008) (citations omitted).



                                             3
       The IJ determined that Minasyan was not credible because he believed that she had

testified inconsistently and had omitted several key events from her written asylum

application.1 The IJ also found it implausible that Minasyan had been employed by the

same party that she opposed so vigorously in her activism. When asked to explain this

seeming implausibility, Minasyan responded that poor economic conditions in Armenia

made it difficult for her to find work in her field, and that a friend of her father’s helped

her find work with the governing party. She also explained that she was working in a

department within the party, such that core party leaders probably were not aware of her

opposition activities. In light of Minasyan’s earlier testimony that the governing party

sent her father into battle in 1992, where he was killed, and that this event propelled her

into opposition activism, we do not believe that the IJ unreasonably doubted the

plausibility of Minasyan’s account. A reasonable factfinder would not be compelled to

conclude that Minasyan was credible. See Zheng v. Gonzales, 417 F.3d 379, 382 (3d Cir.

2005). Accordingly, Minasyan has not met her burden of proof for asylum, withholding

or CAT relief.



  1
    Minasyan explained that the individual who assisted her in preparing her asylum
application, who was not an attorney, warned her that time was running out to submit her
application, but assured her that she could supplement her application at the hearing.
Therefore, she signed and submitted the application even though she was aware that it
was incomplete. In light of this reasonable explanation, we do not endorse the IJ’s heavy
reliance on the omissions from Minasyan’s written application. See Torres v. Mukasey,
–F.3d–, 2008 WL 5336906 (7th Cir. Dec. 23, 2008); Aguilera-Cota v. INS, 914 F.2d
1375, 1382 (9th Cir. 1990). Notwithstanding, based on other evidence in the record, we
believe that the IJ’s adverse credibility determination is reasonable and entitled to
deference.

                                               4
        We also reject Minasyan’s claim that the BIA’s decision to summarily dismiss her

appeal without opinion violates due process because the applicable regulations permit

summary dismissal of an appeal under these circumstances. See 8 C.F.R. §

1003.1(d)(2)(i)(D) (permitting summary dismissal of an appeal when, “The Board is

satisfied, from a review of the record, that the appeal . . . lacks an arguable basis in fact or

in law . . . .”).

        Finally, we cannot consider Minasyan’s due process claim regarding the alleged

deficiencies in the translation at her hearing because she failed to raise this issue before

the BIA. See Bonhometre v. Gonzales, 414 F.3d 442, 447-48 (3d Cir. 2005). For the

foregoing reasons, we will deny the petition for review.




                                               5